Citation Nr: 1644222	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  10-49 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to February 12, 2013, and in excess of 30 percent thereafter, for mild hydrocephalus with headaches.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1976 to November 1990. 

This matter comes before the Board of Veterans' Appeals (Board) following a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which denied an increased rating for service-connected mild hydrocephalus with headaches.  The Veteran filed a Notice of Disagreement (NOD) in August 2010; the RO issued a Statement of the Case (SOC) in November 2010.  The Veteran timely appealed the decision in December 2010. The RO issued a Supplemental SOC in August 2011.  In a September 2014 rating decision, the Veteran was granted an increased rating of 30 percent, effective February 12, 2013.  An additional Supplemental SOC was issued in September 2014.  Jurisdiction over the Veteran's claim has since been transferred to the RO in Nashville, Tennessee. 

At the outset, the Board notes that in September 2015, the Veteran perfected an appeal for a claim of service connection for peripheral neuropathy of the bilateral lower extremities; however, this claim is not ripe for adjudication.  The Veteran has requested a Board hearing regarding this claim and scheduling of that hearing is pending.  Therefore, this issue is not considered part of the current appeal.

In January 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of that hearing has been associated with the claims file.

In April 2014, the Board remanded the Veteran's claim for further development, to include a VA examination and the procurement of updated VA treatment records. 

As noted above, in September 2014, the Veteran was granted an increased evaluation of 30 percent for mild hydrocephalus with headaches, effective from February 12, 2013.  However, as this increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation for headaches remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993). 

As a point of clarification, the Board observes that the instant appeal involves a claim seeking a higher rating for service connected headaches associated with hydrocephalus.  The Veteran requested reevaluation of his service connected headache disability under the new rating criteria for traumatic brain injuries in September 2008.  In continuing the 10 percent evaluation for the Veteran's headache disability, the RO noted that "[t]here [was] no evidence of traumatic brain injury" in a December 2008 rating decision.  In a May 2010 rating decision, the RO continued the 10 percent evaluation, and also noted that the Veteran's "service treatment records are silent for complaints of or treatment for a TBI," that the Veteran "report[ed] [he was] rendered unconscious from the boating accident that fractured [his] thoracic spine but [his] records indicate[d] the only neurological deficits [he] suffered from were the continued headaches diagnosed prior to the accident and attributed to mild hydrocephalus," that [he] did experience a head injury in 1998 when a backhoe bucket struck [his] head and neck knocking [him] unconscious," and that "[he was] provided social security disability based on a cervical injury from this event, which occurred well after military service."  Significantly, the issue of entitlement to service connection for a traumatic brain injury and any residuals thereof due to the documented boating accident that occurred in service in 1989 (for which service connection for a back disability was established) has never been the formal subject of a rating decision.  The scope of the instant appeal is limited to the claim seeking a higher rating for service connected headaches associated with hydrocephalus.  The issue of entitlement to service connection for a traumatic brain injury has been raised by the record in a September 2008 statement, but has not been formally adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Board notes that the Veteran was denied a claim for TDIU in the May 2010 rating decision on appeal and he did not specifically appeal that decision.  However, for the reasons explained below, the Board finds that the issue of entitlement to TDIU has since been raised again by the record and, therefore, added to the caption page. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  
The issue of entitlement to a higher disability rating for mild hydrocephalus with headaches is decided below.  The claim for TDIU is being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action, on his part, is required.


FINDING OF FACT

Resolving any reasonable doubt in favor of the Veteran, for the entire appeal period, his overall headache disability has been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent for mild hydrocephalus with headaches have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8199-8100 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103 (a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial AOJ decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA's duty to notify was satisfied by a letter mailed to the Veteran in October 2008. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA treatment records, and reports of VA examination.

The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security administration (SSA) records. 38 C.F.R. § 3.159 (c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The record indicates that the AOJ obtained and associated the Veteran's SSA records with the claims file.

Furthermore, the Board finds that there has been substantial compliance with the April 2014 Remand instructions.  The AOJ arranged for the Veteran's updated VA treatment records to be associated with the file, and provided the Veteran with a VA examination in May 2014.  In September 2014, the AOJ issued a supplemental statement of the case (SSOC) which readjudicated the claim on appeal.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA also provided the Veteran with adequate medical examinations.  The examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation. 

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

Moreover, the Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the January 2012 hearing, the undersigned Veterans Law Judge noted the issue on appeal and information was obtained regarding the Veteran's contentions.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claim.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in April 2014 so that additional medical evidence could be obtained.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, supra (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran was originally granted service connection for mild hydrocephalus with headaches in June 1991, and was granted a 10 percent disability rating under Diagnostic Code 8045 (formerly "brain disease due to trauma")-9304.  The onset of headaches was noted to have occurred in July 1983 at which time he was diagnosed with hydrocephalus.  In September 2008, he sought an increase in the assigned rating.  The 10 percent evaluation was continued in rating decisions issued in December 2008 and May 2010.  In regard to the May 2010 rating decision, the RO reassigned the disability to Diagnostic Code 8199-8100 (migraine).  In September 2014, the rating for the Veteran's headaches was increased to 30 percent disabling, as of February 12, 2013.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Board notes that the Veteran's headache disability has been rated by analogy under Diagnostic Code 8199-8100.  Under 38 C.F.R. § 4.20, unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99."  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.124a, Diagnostic Code 8100, which pertains to migraine headaches.

Under Diagnostic Code 8100, migraine headaches resulting in characteristic prostrating attacks averaging one in 2 months over the last several months warrant a 10 percent rating.  Migraines resulting in characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a.  50 percent is the maximum rating assignable under Diagnostic Code 8100.

Governing case law and regulations have not defined "prostrating."  For reference, the Board notes that "prostration" is defined as "extreme exhaustion or powerlessness."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32d. ed. 2012).

As for the term "productive of economic inadaptability", such term could have either the meaning of "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).

In November 2008, the Veteran underwent a VA examination.  At that time, he reported experiencing a headache every other week, which lasted for 4 days.  The Veteran described the headaches as pressure-type, with throbbing on the top and sides of his head.  He denied light or sound sensitivity.  The Veteran reported that his headaches prevented physical activity.  He also indicated that, due to his headaches and other physical conditions, he had not worked since 1998.

In a December 2009 VA treatment note, the Veteran reported that his current medication was helping prevent the onset of his headaches.

In March 2010, the Veteran underwent a VA traumatic brain injury (TBI) examination.  At that time, the Veteran indicated that he was experiencing severe headaches on a daily basis, which lasted for hours and were of a "pounding" quality.  He was hypersensitive to light and avoided driving at night.  He had been taking medication to treat his headaches since 1982.  There was no indication at that time that the Veteran's headaches were prostrating or caused him to take to bed.  The Veteran reported that he stopped working in 1999 due, in part, to his headaches. 

In a January 2011 VA treatment note, the Veteran's daily headaches were noted to be increasing in frequency and duration.  The Veteran indicated that he took naps when the headaches occurred.  There was no indication of the frequency of such treatment. 

In an additional January 2011 VA treatment note, the Veteran indicated that he had daily headaches that lasted for several hours; however, he was on medication for the headaches and improvement of his symptoms was noted. 

In January 2012, the Veteran testified before the Board that his headaches occurred 2 to 3 times a week, and were of a severe nature.  The Veteran reported that, during his headaches, he was unable to do anything, was incredibly irritable, and isolated himself.  Despite taking pain medication for a back disability, the Veteran was still affected by his headaches.  He treated them with over-the-counter medication, which he felt no longer worked, and a prescribed medication, which the Veteran indicated lessened the severity.  He no longer drove at night because of sensitivity to bright headlights, as a result of his headaches.  The Veteran also testified that he was no longer working, due in part to his headaches, and that when he did work he was often forced to take time off due to the headache pain.  The Veteran indicated that he lost a job because of his headaches.  His wife testified that the Veteran experienced headaches weekly, sometimes as frequently as 3 or 4 times a week, and that they were often severe enough that he went to bed to treat them. 

In a March 2012 VA treatment note, the Veteran reported that the severity of his headaches had increased.  As a result, his physician increased the Veteran's medication. 

In a July 2012 VA treatment note, it was noted that the Veteran had changed medication to treat his headaches but was not experiencing a reduction in frequency or severity. 

In February 2013, the Veteran was seen at VA.  At that time, he reported that his headaches occurred once or twice a week and were of a severe enough nature that he had to take over-the-counter medication and go to bed to treat them. 

In May 2014, the Veteran underwent a VA headaches examination.  At that time, he reported headaches characterized by either dull or sharp pain on both sides of the head, which worsened with physical activity.  The Veteran reported nausea, as well as sensitivity to light and sound.  The examiner noted the Veteran experienced prostrating attacks, at least once every month.  However, while the examiner indicated that such attacks were not productive of severe economic inadaptability, he did indicate that the Veteran was disabled and the Veteran felt the headache pain would prevent employment.  The examiner concluded that the Veteran had mild daily headaches, which lasted for 4 to 5 hours, during which the Veteran could function.  Once or twice a week the Veteran experienced severe headaches which were prostrating and during which he was unable to do anything other than lie in bed.  Such headaches lasted for 4 hours. 

For the entire appeal period, the Board finds that the Veteran's overall headache disability is characteristic of headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Therefore, the Board finds that the Veteran is entitled to a rating of 50 percent, under DC 8100, for his service-connected mild hydrocephalus with headaches.

The evidence shows that the Veteran's headaches are completely prostrating and incapacitating with sound and light sensitivity and occur anywhere between one to four times per week.  The Veteran reported that his headaches would last for 4 hours and that he would treat them by taking over-the-counter medication and going to bed.  The Veteran also reported that he experienced non-prostrating headaches that occur daily, for 4 or 5 hours. 

A frequency of completely prostrating attacks of one or four times per week is significantly more frequent than the average of once a month that is contemplated by the criteria for a 30 percent rating.  38 C.F.R. § 4.124a, DC 8100.  Therefore, the Board finds that a frequency of completely prostrating attacks of one to four times per week is very frequent.  Further, the Board finds that a duration of prostrating attacks of four hours or more constitutes a prolonged attack.  Although the May 2014 examiner checked a box to indicate that the Veteran experienced completely prostrating attacks "once a month," he later explained that the Veteran experienced prostrating attacks once or twice a week.  Therefore, the Board resolves doubt in favor of the Veteran and finds that for the entire period on appeal, he experienced headaches that were variably characteristically prostrating, and occurred one to four times per week-that is, headaches that are manifested by very frequent completely prostrating and prolonged attacks are shown. 

There is also competent and probative evidence that shows that these attacks are productive of severe economic inadaptability.  The Board notes that, on January 31, 2012, the Veteran provided credible testimony that his headaches cause him to take to bed two to three times per week to treat them.  A year later, in February 2013, the Veteran reported that he was still bedridden by his headache pain once or twice a week.  As a result of the Board's April 2014 remand, the Veteran was afforded a VA examination in May 2014.  That examination confirmed that the Veteran's headaches were characterized by prostrating attacks once or twice a week, during which time he took to bed and did nothing else.   The Board notes that one to four times a week, when the Veteran experienced prostrating and incapacitating attacks, he took to bed in order to treat them.  The Veteran consistently reported that he was unable to work due to, in part, his service-connected headache disorder, and the May 2014 examiner indicated that the Veteran was disabled, and the headaches would impact his ability to work.  Consideration must be given as to whether the disability is capable of producing severe economic inadaptability, regardless of whether the condition is actually causing such inadaptability.  See Pierce, supra.  Here, the Board finds that, considering the frequency of prostrating attacks and the Veteran's treatment of such by confining himself to bed, the headaches are capable of producing severe economic inadaptability, as he would obviously be unable to work during an attack.  With resolution of reasonable doubt in the Veteran's favor, the Board finds that an increase to 50 percent is proper for the entire appeal period. 

Extraschedular Rating 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the AOJ must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) (2015). 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected headaches with the established criteria found in the rating schedule.  The Veteran complains of painful headaches that result in sensitivity to light, sensitivity to sound, irritability, isolative behavior, and nausea, and which impact his ability to work and drive, and perform physical activity.  The Board finds that the Veteran has not described any exceptional or unusual features of his headaches.  The rating criteria contemplate the Veteran's complaints. Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

For the entire appeal period, entitlement to a higher disability rating of 50 percent for mild hydrocephalus with headaches is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

As noted in the Introduction, the Veteran originally filed a claim for TDIU which was denied in a May 2010 rating decision.  At that time, the AOJ denied the claim because the Veteran did not meet the schedular requirements necessary for entitlement to TDIU.  To qualify for a total rating for compensation purposes, the evidence must show either a single disability rated as 100 percent disabling, or, with multiple service-connected disabilities, that a veteran is unable to secure or follow a substantially gainful occupation as a result of those disabilities, has one disability rated as at least 40 percent disabling, and has a combined disability rating of at least 70 percent.  See 38 C.F.R. § 4.16.  

The record indicates that the Veteran has not worked since 1998 and receives Social Security Administration benefits.  At the January 2012 hearing, the Veteran testified that he had to stop working because he would find it necessary to take a break whenever his headaches occurred.  He also missed work due to his headaches.  The Veteran also indicated at the hearing that he had lost a job due to his headaches. Therefore, the Board finds that the issue of entitlement to TDIU has been raised by the record and upon remand, the AOJ should develop a claim for TDIU accordingly.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) which informs him of the evidence and information necessary to establish entitlement to a TDIU.  He should also be asked to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, adjudicate a claim of entitlement to a TDIU in light of all of the evidence of record. 

3.  If a TDIU is denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


